Cite as 2016 Ark. App. 586


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-16-462



                                                  Opinion Delivered: December   7, 2016
KATHY’S BAIL BONDS, INC.
                                          APPEAL FROM THE SALINE
                                APPELLANT COUNTY CIRCUIT COURT
                                          [NO. 63CR-14-745]
V.
                                                  HONORABLE GARY ARNOLD,
STATE OF ARKANSAS                                 JUDGE


                                   APPELLEE AFFIRMED


                        RAYMOND R. ABRAMSON, Judge

        Kathy’s Bail Bonds, Inc. (Bail Bonds) appeals from the February 9, 2016 bond-

 forfeiture judgment. On appeal, Bail Bonds argues that the circuit court abused its discretion

 when it ordered the bail bond forfeited because the State failed to flag the defendant’s

 passport, thereby allowing the defendant to flee the country. We affirm.

        On October 20, 2014, the Saline County District Court set David Anson Alandt’s

 bond at $100,000 cash or professional bond. On November 21, 2014, a bond-reduction

 hearing was held, and the district court reduced Alandt’s bond to $75,000 and ordered that

 his passport be surrendered to the Benton Police Department. That day, Bail Bonds wrote

 a $75,000 bail bond in favor of Alandt with the conditions that he was to call in every

 Monday and that he must live with his parents, who resided in Houston, Texas.

        On September 24, 2015, Alandt failed to appear at his scheduled jury trial in the
                                 Cite as 2016 Ark. App. 586

Saline County Circuit Court where he was charged with felony possession of more than

100 pounds of marijuana with intent to deliver. His representative from Bail Bonds, Kathy

Chism, was present and testified that her last contact with Alandt had been the day before—

on September 23 after Alandt’s father had dropped him off at the airport under the pretense

that he had a one-way ticket to Little Rock to come to trial.

       The circuit court then entered an order for the issuance of an arrest warrant and

summons/order for surety to appear. In it, the court ordered that Alandt be surrendered to

the sheriff as required by the terms of the bail bond and also ordered Chism to appear before

the court on February 8, 2016, for a show-cause hearing on a bond-forfeiture petition.

       At the hearing, the circuit court heard testimony that Alandt had surrendered his

passport to the Benton Police Department but that he had also obtained a new passport and

fled the country. Bail Bonds requested more time and also moved to dismiss the bond

forfeiture on the basis that the State had not complied with the orders of the court when

Alandt was bonded. Bail Bonds argued that the State was required to seize Alandt’s passport

and put a hold on it, and because the State failed do so, the bond should not be forfeited.

The circuit court did not agree, and on February 9, 2016, a judgment was entered ordering

the forfeiture of Alandt’s bond due to his failure to appear.

       Bail Bonds timely filed its notice of appeal on March 2, 2016, and the matter is now

properly before this court. Bail Bonds’s sole argument on appeal is that the trial court abused

its discretion when it ordered the bail bond forfeited because the State failed to flag Alandt’s

passport after it had been ordered surrendered as a condition of the bond and thereby failed

to prevent Alandt from fleeing the country. While the State concedes that it did not flag the


                                               2
                                 Cite as 2016 Ark. App. 586

passport, it contends the Saline County District Court’s order did not require it to notify

the State Department of the United States of the seizure of Alandt’s passport. We agree.

       Arkansas Code Annotated section 16-84-207 (Supp. 2013) prescribes the rules for

actions on bail bonds in circuit courts and provides, in pertinent, part as follows:

       (a) If a bail bond is granted by a judicial officer, it shall be conditioned on the
       defendant’s appearing for trial, surrendering in execution of the judgment, or
       appearing at any other time when his or her presence in circuit court may be lawfully
       required under Rule 9.5 or Rule 9.6 of the Arkansas Rules of Criminal Procedure,
       or any other rule.
       (b)(1) If the defendant fails to appear at any time when the defendant’s presence is
       required under subsection (a) of the section, the circuit court shall enter this fact by
       written order or docket entry, thereof to be forfeited, and issue a warrant for the
       arrest of the defendant.
       (2) The circuit clerk shall:
       (A) Notify the sheriff and each surety on the bail bond that the defendant should be
       surrendered to the sheriff as required by the terms of the bail bond; and
       (B) Immediately issue a summons on each surety on the bail bond requiring the
       surety to personally appear on the date and time stated in the summons to show cause
       why judgment should not be rendered for the sum specified in the bail bond on
       account of the forfeiture.

       In Bob Cole Bonding v. State, 340 Ark. 641, 13 S.W.3d 147 (2000), our supreme court

determined that the essence of a show-cause hearing rests with the bonding company as to

why the bond should not be forfeited. Bail Bonds’s only argument—that the State was

implicitly ordered by the Saline County District Court to request that a federal agency, the

United States State Department, prevent Alandt from obtaining a passport after surrendering

his previous passport—is unpersuasive.

       In M & M Bonding Co. v. State, 59 Ark. App. 228, 233, 955 S.W.2d 521, 524 (1997),

our court explained,

       Although the surety is not expected to keep the principal in physical restraint he is
       expected to keep close track of his whereabouts and keep him within this state subject
       to the jurisdiction of the court. The surety is not released from forfeiture except

                                              3
                                   Cite as 2016 Ark. App. 586

         where an act of God, the State, or of a public enemy, or actual duress prevents
         appearance by the accused at the time fixed in the bond. Absent one of those excuses
         the failure of an accused to appear at the time fixed is sufficient basis for forfeiture.

(citations omitted.)

         In the instant case, Bail Bonds has not shown that an act of God, the State or of a

public enemy, or actual duress prevented Alandt’s appearance in circuit court on September

24, 2015. The district court docket sheet reflecting the bond reduction and the passport-

surrender requirement did not require the State to take any action to limit Alandt’s ability

to obtain a new passport. He was obligated to comply with this condition of his bond

reduction, and the requirement that he surrender his passport put him on notice that he was

not allowed to leave the country. The fact that Alandt acquired a new passport and fled the

country was a voluntary act on his part and not the result of any action or inaction by the

State.

         Moreover, when a bail-bond company agrees to write a bond for a criminal

defendant, it assumes the responsibility for the whereabouts of the defendant and is expected

to “keep him within this state subject to the jurisdiction of the court.” Id. The bail-bond

sheet shows that Alandt’s address was in Houston, Texas. Kathy Chism of Bail Bonds

testified that Alandt’s father had dropped him off at the Houston airport on September 23,

2015, ostensibly to catch a flight to Little Rock for his jury trial. This is in direct

contradiction of Bail Bonds’s obligation to keep Alandt in the state of Arkansas, subject to

the jurisdiction of the court.

         Alandt failed to appear for his September 24, 2015 jury trial. Bail Bonds was given

137 days to locate Alandt and produce him to the court. He was neither apprehended nor


                                                 4
                                Cite as 2016 Ark. App. 586

present for court by the time of the scheduled bond-forfeiture hearing on February 8, 2016.

Bail Bonds has not offered any authority for its position that the State acted to prevent

Alandt’s appearance, and we are not convinced the circumstances presented here require

reversal of the bond-forfeiture judgment. Accordingly, we affirm.

       Affirmed.

       VAUGHT and BROWN, JJ., agree.

       The Cannon Law Firm, P.L.C., by: David R. Cannon, for appellant.

       Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee.




                                              5